Citation Nr: 0326852	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-11 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for peripheral neuropathy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1958 to January 1962.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal of a June 2002 
rating decision of the Department of Veterans Affairs (VA) 
Salt Lake City, Utah, Regional Office (RO).  


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, (PVA) 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs(DAV), 327 F.3d 1339, 1348 (Fed. 
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being remanded for 
additional development anyway, the RO must take this 
opportunity to inform the appellant that notwithstanding any 
information previously provided, a full year is allowed for 
response to a VCAA notice.  

The veteran claims his peripheral neuropathy is caused by 
herbicide (Agent Orange or Dioxin) exposure in service.  
Service medical records indicate that in September 1958 he 
was hospitalized after complaining of painful blisters on his 
hands and feet and hypoesthesia of the hands, along with 
numbness and loss of muscle power.  The service medical 
records are negative for any treatment for complaints or 
problems associated with herbicide exposure, chemical 
exposure or burns, and contain no mention of complaints or 
findings of peripheral neuropathy.  On January 1962 
examination for separation, neurological evaluation was 
normal.  The veteran's separation document does not reflect 
that he served in Vietnam.  

While there are several letters of record from the veteran's 
private physicians indicating that his current peripheral 
neuropathy is likely related to service, these opinions are 
based on medical history presented by the veteran.  A careful 
review of the record shows that the veteran has made 
assertions which contradict official military records.  
Further, some of the medical records submitted by the veteran 
are not consistent with records obtained by VA directly from 
medical providers.  A VA medical examination is indicated.  

In light of the foregoing, the case is remanded to the RO for 
the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, supra, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent. 

2.  The RO should arrange for the veteran 
to be an afforded a VA neurological 
evaluation to confirm the presence and 
determine the likely etiology of 
peripheral neuropathy.  The veteran's 
claims folder must be available to the 
examiner for review in connection with 
the examination.  The examination should 
include any indicated studies.  The 
examiner should note the private, service 
department and VA medical records in the 
file; specifically, the examiner should 
note service medical records of treatment 
in September 1958, April 1982 VA hospital 
records reporting a diagnosis of 
factitial ulcers on both legs and the 
left arm, along with factitial paresis of 
the legs, a February 2002 clinical 
evaluation notation that the veteran's 
symptoms are not consistent with a 
peripheral neuropathy associated with 
Agent Orange, and a November 2002 VA 
neurology clinic evaluation.  (The 
examiner should note that there are some 
inconsistencies in the medical records 
received.)  The examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran 
has peripheral neuropathy which had its 
inception in, or was aggravated by, 
service.  The examiner should provide a 
complete rationale for any opinion given.  

4.  Thereafter, the RO should review the 
claim in light of all additional evidence 
received.  If the claim remains denied, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and afforded the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
